EXHIBIT 10.6

GOLDEN ENTERTAINMENT, INC.

2015 INCENTIVE AWARD PLAN

RESTRICTED STOCK UNIT AWARD GRANT NOTICE AND
RESTRICTED STOCK UNIT AWARD AGREEMENT

Golden Entertainment, Inc., a Minnesota corporation (the “Company”), pursuant to
its 2015 Incentive Award Plan (the “Plan”), hereby grants to the individual
listed below (“Participant”), an award of restricted stock units (“Restricted
Stock Units” or “RSUs”) with respect to up to the maximum number of shares of
the Company’s common stock (the “Shares”) set forth below.  This award for
Restricted Stock Units (this “RSU Award”) is subject to all of the terms and
conditions as set forth herein and in the Restricted Stock Unit Award Agreement
attached hereto as Exhibit A (the “Restricted Stock Unit Agreement”) and the
Plan, each of which are incorporated herein by reference.  Unless otherwise
defined herein, the terms defined in the Plan shall have the same defined
meanings in this Grant Notice and the Restricted Stock Unit Agreement.

Participant:

 

Grant Date:

 

“Target” Number of RSUs:

 

“Maximum” Number of RSUs:

 

Distribution Schedule:

Subject to the terms of the Restricted Stock Unit Agreement, the RSUs shall be
distributable as they vest pursuant to the Vesting Schedule below, in accordance
with Section 2.1(c) of the Restricted Stock Unit Agreement.

Vesting Schedule:

Subject to the terms of the Restricted Stock Unit Agreement, the RSUs shall vest
as set forth in Exhibit B attached hereto.

 

 

By his or her signature below, Participant agrees to be bound by the terms and
conditions of the Plan, the Restricted Stock Unit Agreement and this Grant
Notice.  Participant has reviewed the Restricted Stock Unit Agreement, the Plan
and this Grant Notice in their entirety, has had an opportunity to obtain the
advice of counsel prior to executing this Grant Notice and fully understands all
provisions of this Grant Notice, the Restricted Stock Unit Agreement and the
Plan. Participant has been provided with a copy or electronic access to a copy
of the prospectus for the Plan. Participant hereby agrees to accept as binding,
conclusive and final all decisions or interpretations of the Administrator upon
any questions arising under the Plan, this Grant Notice or the Restricted Stock
Unit Agreement.  

Participant understands and agrees that this RSU Award does not alter the
at-will nature of his or her employment relationship with the Company and is not
a promise of continued employment for the vesting period of the RSU Award or any
portion of it.  

The Plan, this Grant Notice and the Restricted Stock Unit Agreement constitute
the entire agreement of the parties and supersede in their entirety all oral,
implied or written promises, statements, understandings, undertakings and
agreements between the Company and Participant with respect to the subject
matter hereof, including without limitation, the provisions of any employment
agreement or offer letter regarding equity awards to be awarded to Participant
by the Company, or any other oral, implied or written promises, statements,
understandings, undertakings or agreements by the Company or any of its
representatives regarding equity awards to be awarded to Participant by the
Company.

GOLDEN ENTERTAINMENT, INC.

 

Participant

 

By:

   

 

By:

 

 

Print Name:

   

 

Print

 

 

Title:

   

 

Name:

   

 

 

 

US-DOCS\101190362.1

--------------------------------------------------------------------------------

 

EXHIBIT A


TO RESTRICTED STOCK UNIT AWARD GRANT NOTICE

RESTRICTED STOCK UNIT AWARD AGREEMENT

Pursuant to the Grant Notice to which this Restricted Stock Unit Award Agreement
(this “Agreement”) is attached, the Company has granted to Participant the right
to receive up to the maximum number of RSUs set forth in the Grant Notice.

ARTICLE I.
GENERAL

1.1Defined Terms.  Capitalized terms not specifically defined herein shall have
the meanings specified in the Plan and the Grant Notice.

1.2Incorporation of Terms of Plan.  The RSU Award is subject to the terms and
conditions set forth in this Agreement and the Plan, which is incorporated
herein by reference.  In the event of any inconsistency between the Plan and
this Agreement, the terms of the Plan shall control.

ARTICLE II.
award of restricted stock units

2.1Award of Restricted Stock Units.  

(a)Award.  In consideration of Participant’s past and/or continued employment
with or service to the Company or any Subsidiary and for other good and valuable
consideration, the Company hereby grants to Participant the right to receive up
to the maximum number of RSUs set forth in the Grant Notice, subject to all of
the terms and conditions set forth in this Agreement, the Grant Notice and the
Plan.  Prior to actual issuance of any Shares, the RSUs and the RSU Award
represent an unsecured obligation of the Company, payable only from the general
assets of the Company.

(b)Vesting.  The RSUs subject to the RSU Award shall vest in accordance with the
Vesting Schedule set forth in the Grant Notice.  Unless and until the RSUs have
vested in accordance with the Vesting Schedule set forth in the Grant Notice,
Participant will have no right to any distribution with respect to such
RSUs.  Except as otherwise provided in Exhibit B, in the event of Participant’s
Termination of Service prior to the vesting of all of the RSUs, any unvested
RSUs will terminate automatically without any further action by the Company and
be forfeited without further notice and at no cost to the Company.  

(c)Distribution of Shares.

(i)Shares of Common Stock shall be distributed to Participant (or in the event
of Participant’s death, to his or her estate) with respect to such Participant’s
vested RSUs within fifteen (15) days following the vesting date of the RSUs as
specified in the Vesting Schedule set forth in the Grant Notice, subject to the
terms and provisions of the Plan and this Agreement.  

(ii)All distributions shall be made by the Company in the form of whole shares
of Common Stock.  In lieu of any fractional share of Common Stock, the Company
shall make a

A-1

US-DOCS\101190362.1

--------------------------------------------------------------------------------

 

cash payment to Participant equal to the Fair Market Value of such fractional
share on the date the RSUs are settled pursuant to this Section 2.1.

(iii)Neither the time nor form of distribution of Common Stock with respect to
the RSUs may be changed, except as may be permitted by the Administrator in
accordance with the Plan and Section 409A of the Code and the Treasury
Regulations thereunder.

2.2Tax Withholding.  Notwithstanding any other provision of this Agreement
(including, without limitation, Section 2.1(b) hereof):

(a)The Company and its Subsidiaries have the authority to deduct or withhold
from other compensation then due and  payable to Participant, or to require
Participant to remit to the Company or the applicable Subsidiary, an amount
sufficient to satisfy applicable federal, state, local and foreign taxes
(including the Employee’s portion of any FICA obligation) required by Applicable
Law to be withheld with respect to any taxable event arising from the vesting of
the RSUs or the receipt of the Shares upon settlement of the RSUs.  Participant
may, at his or her election, satisfy the tax withholding obligation in one or
more of the forms specified below:

 

(i) by cash or check made payable to the Company or the Subsidiary with respect
to which the withholding obligation arises;

 

(ii) by the deduction of such amount from other compensation then due and
payable to Participant;

 

(iii) by requesting that the Company withhold a net number of vested Shares
otherwise issuable pursuant to the RSUs having a then current Fair Market Value
not exceeding the amount necessary to satisfy the withholding obligation of the
Company and its Subsidiaries based on the minimum applicable statutory
withholding rates for federal, state, local and foreign income tax and payroll
tax purposes;

 

(iv) by tendering vested shares of Common Stock having a then current Fair
Market Value not exceeding the amount necessary to satisfy the withholding
obligation of the Company and its Subsidiaries based on the minimum applicable
statutory withholding rates for federal, state, local and foreign income tax and
payroll tax purposes; or

 

(v) in any combination of the foregoing.

 

(b)In the event Participant fails to provide timely payment of all sums required
pursuant to Section 2.2(a), the Company shall satisfy Participant’s required
payment obligation pursuant to Section 2.2(a)(iii) above.  The Company shall not
be obligated to deliver any certificate representing Shares issuable with
respect to the RSUs to Participant or his or her legal representative unless and
until Participant or his or her legal representative shall have paid or
otherwise satisfied in full the amount of all federal, state, local and foreign
taxes applicable with respect to the taxable income of Participant resulting
from the grant of the RSUs, the distribution of the Shares issuable with respect
thereto, or any other taxable event related to the RSUs, provided that no
payment shall be delayed under this Section 2.2(b) if such delay will result in
the imposition of taxes or penalties under Section 409A of the Code.

 

2.3Conditions to Issuance of Shares.  The Company shall not be required to issue
or deliver any Shares issuable upon the vesting of the RSUs prior to the
fulfillment of all of the following conditions:  

A-2

US-DOCS\101190362.1

--------------------------------------------------------------------------------

 

(a) the admission of the Shares to listing on all stock exchanges on which such
Shares are then listed;

(b) the completion of any registration or other qualification of the Shares
under any state or federal law or under rulings or regulations of the U.S.
Securities and Exchange Commission or other governmental regulatory body, which
the Administrator shall, in its sole and absolute discretion, deem necessary and
advisable;

(c) the obtaining of any approval or other clearance from any state or federal
governmental agency that the Administrator shall, in its absolute discretion,
determine to be necessary or advisable;

(d)the lapse of any such reasonable period of time following the date the RSUs
vest as the Administrator may from time to time establish for reasons of
administrative convenience, subject to Section 409A of the Code and the Treasury
Regulations and other guidance issued thereunder; and

(e) the receipt by the Company of full payment of any applicable withholding tax
in any manner permitted under Section 2.2 above.  

2.4Forfeiture and Claw-Back Provisions.  Participant hereby acknowledges and
agrees that the RSU Award is subject to the provisions of Section 10.5(b) of the
Plan.

ARTICLE III.
other provisions

3.1Administration.  The Administrator shall have the power to interpret the
Plan, the Grant Notice and this Agreement and to adopt such rules for the
administration, interpretation and application of the Plan, the Grant Notice and
this Agreement as are consistent therewith and to interpret, amend or revoke any
such rules.  All actions taken and all interpretations and determinations made
by the Administrator will be final and binding upon Participant, the Company and
all other interested persons.  To the extent allowable pursuant to Applicable
Law, no member of the Administrator will be personally liable for any action,
determination or interpretation made with respect to the Plan, the Grant Notice
or this Agreement.

3.2RSU Award and Interests Not Transferable.  This RSU Award and the rights and
privileges conferred hereby, including the RSUs awarded hereunder, shall not be
liable for the debts, contracts or engagements of Participant or his or her
successors in interest nor shall they be subject to disposition by transfer,
alienation, anticipation, pledge, encumbrance, assignment or any other means
whether such disposition be voluntary or involuntary or by operation of law by
judgment, levy, attachment, garnishment or any other legal or equitable
proceedings (including bankruptcy), and any attempted disposition thereof shall
be null and void and of no effect.

3.3Rights as Stockholder.  Neither Participant nor any person claiming under or
through Participant shall have any of the rights or privileges of a stockholder
of the Company in respect of any Shares issuable hereunder unless and until
certificates representing such Shares (which may be in book-entry form) shall
have been issued and recorded on the books and records of the Company or its
transfer agents or registrars, and delivered to Participant (including through
electronic delivery to a brokerage account).   No adjustment will be made for a
dividend or other right for which the record date is prior to the date of such
issuance, recordation and delivery, except as provided in Article 12 of the
Plan. After such issuance, recordation and delivery, Participant shall have all
the rights of a stockholder of the Company,

A-3

US-DOCS\101190362.1

--------------------------------------------------------------------------------

 

including with respect to the right to vote the Shares and the right to receive
any cash or share dividends or other distributions paid to or made with respect
to the Shares.

3.4Adjustments.  Participant acknowledges that the RSU Award, including the
vesting of the RSU Award and the number of Shares subject to the RSU Award, is
subject to adjustment in the discretion of the Administrator upon the occurrence
of certain events as provided in this Agreement and Article 12 of the Plan.

3.5Not a Contract of Employment or other Service Relationship.  Nothing in this
Agreement or in the Plan shall confer upon Participant any right to continue to
serve as an employee or other service provider of the Company or any of its
affiliates.  Participant understands and agrees that this RSU Award does not
alter the at-will nature of his or her employment relationship with the Company
and is not a promise of continued employment for the vesting period of the RSU
Award or any portion of it.

3.6Conformity to Securities Laws.  Participant acknowledges that the Plan, the
Grant Notice and this Agreement are intended to conform to the extent necessary
with all Applicable Laws, including, without limitation, the provisions of the
Securities Act and the Exchange Act and any and all regulations and rules
promulgated thereunder by the Securities and Exchange Commission, and state
securities laws and regulations. Notwithstanding anything herein to the
contrary, the Plan shall be administered, and the RSUs are granted and may be
settled, only in such a manner as to conform to Applicable Law. To the extent
permitted by Applicable Law, the Plan, the Grant Notice and this Agreement shall
be deemed amended to the extent necessary to conform to Applicable Law.

3.7Amendment, Suspension and Termination.  To the extent permitted by the Plan,
this Agreement may be wholly or partially amended or otherwise modified,
suspended or terminated at any time or from time to time by the Administrator,
provided, that, except as may otherwise be provided by the Plan, no amendment,
modification, suspension or termination of this Agreement shall impair any
rights or obligations under this Agreement in any material way without the prior
written consent of Participant.

3.8Notices.  Any notice to be given under the terms of this Agreement to the
Company shall be addressed to the Company in care of the Secretary of the
Company at the Company's principal office, and any notice to be given to
Participant shall be addressed to Participant at Participant's last address
reflected on the Company's records. By a notice given pursuant to this Section
3.8, either party may hereafter designate a different address for notices to be
given to that party. Any notice shall be deemed duly given when sent via email
(if to Participant) or when sent by certified mail (return receipt requested)
and deposited (with postage prepaid) in a post office or branch post office
regularly maintained by the United States Postal Service.

3.9Successors and Assigns.  The Company may assign any of its rights under this
Agreement to single or multiple assignees, and this Agreement shall inure to the
benefit of the successors and assigns of the Company. Subject to the
restrictions on transfer set forth herein and the Plan, this Agreement shall be
binding upon and inure to the benefit of the heirs, legatees, legal
representatives, successors and assigns of the parties hereto.

3.10Section 409A.  

(a)Notwithstanding any other provision of the Plan, this Agreement or the Grant
Notice, the Plan, this Agreement and the Grant Notice shall be interpreted in
accordance with, and incorporate the terms and conditions required by, Section
409A of the Code (together with any Department of Treasury regulations and other
interpretive guidance issued thereunder, including without limitation any such
regulations or other guidance that may be issued after the Grant Date, “Section
409A”).  The

A-4

US-DOCS\101190362.1

--------------------------------------------------------------------------------

 

Administrator may, in its discretion, adopt such amendments to the Plan, this
Agreement or the Grant Notice or adopt other policies and procedures (including
amendments, policies and procedures with retroactive effect), or take any other
actions, as the Administrator determines are necessary or appropriate to comply
with the requirements of Section 409A.  

(b)This Agreement is not intended to provide for any deferral of compensation
subject to Section 409A of the Code, and, accordingly, the Shares issuable
pursuant to the RSUs hereunder shall be distributed to Participant no later than
the later of:  (i) the fifteenth (15th) day of the third month following
Participant’s first taxable year in which such RSUs are no longer subject to a
substantial risk of forfeiture, and (ii) the fifteenth (15th) day of the third
month following first taxable year of the Company in which such RSUs are no
longer subject to substantial risk of forfeiture, as determined in accordance
with Section 409A and any Treasury Regulations and other guidance issued
thereunder.

(c)For purposes of Section 409A of the Code (including, without limitation, for
purposes of Treasury Regulation Section 1.409A-2(b)(2)(iii)), each payment that
Participant may be eligible to receive under this Agreement shall be treated as
a separate and distinct payment.

3.11Tax Representations.  Participant has reviewed with Participant’s own tax
advisors the federal, state, local and foreign tax consequences of this
investment and the transactions contemplated by the Grant Notice and this
Agreement.  Participant is relying solely on such advisors and not on any
statements or representations of the Company or any of its agents. Participant
understands that Participant (and not the Company) shall be responsible for
Participant’s own tax liability that may arise as a result of this investment or
the transactions contemplated by this Agreement.

3.12Titles.  Titles are provided herein for convenience only and are not to
serve as a basis for interpretation or construction of this Agreement.

3.13Governing Law; Severability.  The laws of the State of Minnesota shall
govern the interpretation, validity, administration, enforcement and performance
of the terms of this Agreement regardless of the law that might be applied under
principles of conflicts of laws. Should any provision of this Agreement be
determined by a court of law to be illegal or unenforceable, the other
provisions shall nevertheless remain effective and shall remain enforceable.

3.14Limitations Applicable to Section 16 Persons. Notwithstanding any other
provision of the Plan or this Agreement, if Participant is subject to Section 16
of the Exchange Act, the RSUs, the Plan and this Agreement shall be subject to
any additional limitations set forth in any applicable exemptive rule under
Section 16 of the Exchange Act (including any amendment to Rule 16b-3 of the
Exchange Act) that are requirements for the application of such exemptive rule.
To the extent permitted by Applicable Law, this Agreement shall be deemed
amended to the extent necessary to conform to such applicable exemptive rule.

3.15Entire Agreement.  The Plan, the Grant Notice and this Agreement (including
any exhibits and schedules hereto) constitute the entire agreement of the
parties and supersede in their entirety all prior undertakings and agreements of
the Company and Participant with respect to the subject matter hereof.  

3.16Limitation on Participant's Rights.  Participation in the Plan confers no
rights or interests other than as herein provided.  This Agreement creates only
a contractual obligation on the part of the Company as to amounts payable and
shall not be construed as creating a trust.  Neither the Plan nor any underlying
program, in and of itself, has any assets.  Participant shall have only the
rights of a general unsecured creditor of the Company with respect to amounts
credited and benefits payable, if any, with

A-5

US-DOCS\101190362.1

--------------------------------------------------------------------------------

 

respect to the RSUs, and rights no greater than the right to receive the Common
Stock as a general unsecured creditor.

3.17Counterparts.  The Grant Notice may be executed in one or more counterparts,
including by way of any electronic signature, subject to Applicable Law, each of
which shall be deemed an original and all of which together shall constitute one
instrument.

3.18Paperless Administration.  By accepting this RSU Award, Participant hereby
agrees to receive documentation related to the RSU Award by electronic delivery,
such as a system using an internet website or interactive voice response,
maintained by the Company or a third party designated by the Company.

[Remainder of Page Intentionally Left Blank]

A-6

US-DOCS\101190362.1

--------------------------------------------------------------------------------

 

EXHIBIT B


TO RESTRICTED STOCK UNIT AWARD GRANT NOTICE

RESTRICTED STOCK UNIT AWARD AGREEMENT

vesting schedule

Capitalized terms used in this Exhibit B and not defined in Section 3 below
shall have the meanings given them in the Restricted Stock Unit Agreement to
which this Exhibit B is attached.

[To be specified in individual agreements]

B-1

US-DOCS\101190362.1